DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
Claim Rejections - 35 USC § 101
Claims 15, 5 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claims are directed towards a “signal, per se”. The claim could be statutory if directed toward a specific apparatus, however the claim does not limit the apparatus to specifically a statutory type apparatus as all that is recited is a “system” of functional elements amounting to no more than recitation of elements which may be broadly interpreted as no more than software, or in other words, a “signal, per se.”  Claim 15 recites a first element which is simply a type of data, then recites another type of data, and finally recites a “digital location interface platform” which does not comprise any structure itself, but rather is a software module which performs functions and interacts with data from some other “positioning device.”  However the claim does not require the “positioning device” to be part of the system, but rather, the “platform” receives data from the device which is not part of the claimed system.  Thus the claims are directed to a software program or a “signal, per se.”
 “A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.” Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.” (In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007).
Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  each claim uses an abbreviation in the first line of the claim of “3D-modelled” without specifying what “3D” stands for and then in the next line provides a definition of “3D”.  The Examiner understands that 3D is referring to “three-dimensional” with such a typographical error then merely being one of form.  However, appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-16, 5-6, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Asikainen et al1 (“Asikainen”).
Regarding claim 16, Asikainen teaches a method for interfacing with a 3D-modelled space comprising (note such interfacing with a 3D-modelled space is considered to be defined by the below steps as addressed below where the digital 3D representation of a location is a 3D-modelled space and any interaction with this as below is then a method for interfacing with a 3D-modelled space):
 	generating a digital three-dimensional (3D) representation of a location, wherein said location is an interior of a structure (see Asikainen, paragraphs 0072-0073 and figure 7B showing a digital 3D representation of a location “multi-level office complex” as seen in interfaces 731, 733, and 735 such that the generating of the representation occurs when “the system 100 causes, at least in part, a presentation of one or more user representations in the at least one mapping user interface of interfaces of 731, 733, and 735 as depicted by the user symbols 737 and 739 representing user ‘A’” and “interfaces 733 and 735 depict user “A” within one level as depicted by the notification 741 (“One-level view”)” such that as can be seen in 733 and 735 the location is an interior of a structure;
see further Asikainen, paragraphs 0026-0027 teaching a “resource database 109 may include one or more three-dimensional models depicting at least one indoor environment including, at least in part, one level of the indoor environment, one or more representations of a plurality of levels of the indoor environment, an entirety of the indoor environment, or a combination thereof” such that these models are generated and provided to the user such as by the “rendering module 205” which “can cause, at least in part, a rendering of at least one three-dimensional model of the at least one indoor environment (e.g., an office complex, a shopping mall, an airport, a transit hub, a restaurant, etc.), wherein the mapping interface includes, at least in part, (a) a first view depicting one or more representations of one level of the at least one indoor environment, and (b) a second view depicting one or more other representations of a plurality of levels of the at least one indoor environment, an entirety of the at least one indoor environment, or a combination thereof” and “may render the one or more resource representations based, at least in part, on one or more substantially realistic three-dimensional models, one or more symbolic representations, or a combination thereof” such that these are all examples of generating a 3D representation of a location which is an interior of a structure);
obtaining data representing a geographic position of said location (see Asikainen, paragraphs 0072-0073 and figure 7b where the “user ‘Z’” can obtain data representing a geographic position of said location as they can see the geographic position of the location as seen in figure 7b and the data associated with the “multi-level office complex of figure 7A” location is obtained so that 3D model data associated with this geographic position of the location can be displayed and analyzed; see also paragraphs 0043-0053 and figure 2 for further discussion of the “positioning platform 103” performing many of these actions including the obtaining of data representing a geographical position of said location as “the positioning platform 103 includes one or more components for providing a three-dimensional indoor mapping interface that enables users to navigate, explore, and toggle between whole-building and one-level views of various POIs using a single-point of interaction”  such that when it performs these tasks for “various POIs” it is clear that it obtains such geographic positions of such locations in each case);
running on a computing device a digital location interface platform configured to allow a user to access said digital 3D representation of said location (see Asikainen, paragraphs 0072-0073 and figure 7B as explained above where for example “user ‘Z’” is running on their computing device “UE” displaying the interfaces 731-735 as seen in figure 7B a digital location interface platform allowing the user to access the 3D representation of said location building as explained above);
obtaining data representing a geographic position of a positioning device (see Asikainen, supra, where in “one example use case, a user (e.g., user “Z”) wants to locate one or more colleagues (e.g., user “A”) within the multi-level office complex to conduct a meeting” and “the system 100 causes, at least in part, a presentation of one or more user representations in the at least one mapping user interface of interfaces of 731, 733, and 735 as depicted by the user symbols 737 and 739 representing user “A”” where “the system 100 can determine the one or more locations of user “A” based, at least in part, on one or more short-range wireless communication technologies and/or networks (e.g., Bluetooth®, BLE, NFC, WiFi, or a combination thereof)” and “can determine the one or more locations and/or routes of the one or more users (e.g., user “A”) based, at least in part, on one or more mac addresses of at least one device (e.g., a mobile phone) associated with user “A”” such that the geographic position of a positioning device associated with user “A” is obtained);
associating said positioning device with an individual within said location (see Asikainen, supra, where the system associates the “device… associated with user “A”” with “locations and/or routes of the one or more users (e.g., user ‘A’” where “user ‘A’” is an individual); and 
causing said geographic position of said positioning device to be indicated to said user through said digital location interface platform when said geographic positon of said positioning device is located within said location (see Asikainen, supra, where as seen in figure 7B the geographic position of said positioning device of “user ‘A’” is indicated to said user Z through the digital location platform when the positioning device is located within said location as can be seen by “User “A”” displayed in UI 735) thereby allowing for monitoring of said individual by said user (see Asikainen, supra where this allows for monitoring of said individual “user ‘A’” by said user “user ‘Z’”).
Regarding claim 11, Asikainen teaches all that is required as applied to claim 15 above and further teaches wherein said digital 3D representation of said location comprises at least one digital image of said location (note that “digital image” is extremely broad as an image is broadly some visual representation of something with “digital” simply specifying that the visual representation must be digital in some manner, where an image may be for example, without limitation, a photograph, a frame of a movie, a frame of a 3D rendering etc,; see Asikainen, paragraphs 0072-0073 and figure 7B wherein the digital 3D representation of the “office complex” as seen in figure 7B comprises at least one digital image of said location where each interface 731-735 comprises digital images of said location with 733 and 735 comprising digital images of the building interior where such frames of the rendered 3D model are images of the location)
Regarding claim 12, Asikainen teaches all that is required as applied to claim 5 above and further teaches object data representing a property of an object located within location (see Asikainen, paragraphs 0072-0073 and figure 7b teaching the system “causes, at least in part, the presentation of one or more resource representations (e.g., the two conference rooms 745 and 747 of interfaces 733 and 735) based, at least in part, on a proximity of the one or more resources to the one or more users (e.g., user “A”)” where these resources are objects and have object data representing properties of an object located within the location such as that the object is one which is proximate to a user A for example, or the availability or “unavailability” of a room may be considered a property as well; see also paragraphs 0070-0071 teaching as well “time period” properties of objects such as “rooms”), and wherein said digital location interface platform is further configured to allow a user to access said object data through interaction with said digital 3D representation of said location (see Asikainen, supra, where the user is able to access this object data such as rooms with properties of proximity and availability through interacting within the 3D representation of said location as they search for another user for example; see also paragraphs 0070-0071 as explained above where users can access “time slot” data for objects through the UI).
Regarding claims 15, 5 and 6, the instant claims are directed toward a “system for interfacing with a 3D-modelled space” where the functions performed by elements of the system correspond to the functions performed by similar elements in the method of claims 16, 11 and 12, respectively.  In light of this, the limitations of claims 15, 5, and 6 correspond to the limitations of claims 16, 11, and 12, respectively; thus they are rejected on the same grounds as claims 16, 11, and 12, respectively.
Response to Arguments
Applicant’s arguments with respect to claim(s) 15-16, 5-6 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613        

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 2014/0310630